Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chess (US 2007/0245004) in view of Carmel (US 2009/0172201).
In regards to claims 1, 6, and 19 Chess teaches
computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts, the set of acts comprising: (¶33 teaches Suitable data processing systems for storing and/or executing program code include, but are not limited to, at least one processor coupled directly or indirectly to memory elements through a system bus.)
receiving a modification of a disaster recovery policy at a first node in a first cluster in a distributed system, the distributed system comprising the first cluster and a second cluster having a second node, wherein the first node and the second node communicate over a wide area network; (¶15-16 and fig. 1 teaches a plurality of managements servers (i.e.a first and second node) which are responsible for policy management and data recovery (i.e. disaster recovery policy), where each management computer manages groups of distributed computing systems (i.e. the first cluster is overseen by a first management server (first node). ¶16 teaches that the computing systems communicate over a wide area network.)
transmitting, by carrying out a peer-to-peer communication protocol over the wide area network, the modification of the disaster recovery policy from the first node in the first cluster to the second node in the second cluster.  (¶15 teaches that the plurality of management computers (i.e. nodes) can communicate via a peer-to-peer arrangement.
Chess may not explicitly teach 
receiving a modification of a disaster recovery policy
transmitting… the modification of the disaster recovery policy from the first node in the first cluster to the second node in the second cluster. 
Carmel teaches
receiving a modification of a disaster recovery policy (fig. 5 and ¶106 and 107 teaches that a change notification of an update to a data item (i.e. a modification to a disaster recovery policy) is received by a member on the peer-to-peer (P2P) data network (i.e. at a first node/management computer).
transmitting… the modification of the disaster recovery policy from the first node in the first cluster to the second node in the second cluster.  (fig. 5 and ¶112-113 teaches that further after receiving the change notification, the modification log is then sent to a least one other member of the P2P sync network (i.e. the modification is sent from a first node to a second node).
It would have been obvious to one of ordinary skill in the art to incorporate the syncing techniques across a P2P network as taught by Carmel to improve the system of Chess, as Chess already incorporates communicating and syncing over a P2P network, and the syncing techniques of Carmel to synchronize changed data items via sent log files without further interaction or communication (see fig. 5 step 535 of Carmel), thereby reducing traffic over the P2P framework incorporated over the wide area network)
In regards to claims 2, 7, and 20 Carmel further teaches
wherein the peer-to-peer communication protocol comprises issuing a synchronization message from a source peer. (fig. 5 and ¶112-113 teaches that further after receiving the change notification, the modification log (synchronization message) is then sent to a least one other member of the P2P sync network (i.e. the modification is sent from a first node to a second node to achieve synchronization).
In regards to claims 3 and 8 Carmel further teaches
causes the one or more processors to perform acts of validating a synchronization message. (fig. 5 teaches as part of a change, a log number counter, hash and version are calculated and included in the log file (sync message) that is sent to a peer node.  Fig. 8 teaches how this information when received by a peer node is used to validate the log via checking of the version and hash)
In regards to claims 4 and 9 Carmel further teaches
wherein the validating comprises applying a set of business logic rules.  (fig. 5 teaches as part of a change, a log number counter, hash and version are calculated and included in the log file (sync message) that is sent to a peer node.  Fig. 8 teaches how this information when received by a peer node is used to validate the log via checking of the version and hash (business logic rules))
In regards to claims 5 and 10 Carmel further teaches
perform acts of executing the peer-to-peer communication protocol by a source peer and a remote peer to distribute an entity modification detected at the source peer to at least one of the remote peers.  (fig. 5 and ¶112-113 teaches that further after receiving the change notification, the modification log (synchronization message) is then sent to a least one other member of the P2P sync network (i.e. the modification is sent from a first node to a second node to achieve synchronization). fig. 15 further expands on this via an example with synchronization propogation between 4 nodes.

In regards to claim 11 Carmel further teaches
identifying one or more conflicts associated with the entity modification.  (fig. 8 teaches that if the data version doesn’t to sync doesn’t exists (no to step 830), other versions are present on the recipient (yes to step 840) and that the hash values of the versions don’t match (no to step 860) then a conflict exists that needs to be resolved with the modification/sync (step 865)
In regards to claim 12 Carmel further teaches 
further comprising issuing one or more alerts, the one or more alerts being issued based at least in part on one or more conflicts.  (fig. 8 teaches in step 865 that a conflict resolution instruction is issued (i.e. an alert) based on the conflict of version and hash values)
In regards to claim 13 Carmel further teaches
wherein one or more data structures are accessed by two or more entity synchronization engines that execute the peer-to-peer communication protocol.  (fig. 5 and ¶112-113 teaches that further after receiving the change notification for a data structure, the modification log (synchronization message) is then sent to a least one other member of the P2P sync network (i.e. the modification is sent from a first node to a second node to achieve synchronization). i.e. the data structure is accessed and changed at the source node, and then sent to and synchronized at a peer node (i.e. two or more synchronization engines), see also fig. 15
In regards to claim 14 Carmel further teaches 
wherein one or more data structures store one or more attributes associated with at least one of, an entity identifier, an entity type, an   entity name, a checksum, a sequence identifier, a local synchronization status, a remote synchronization status, or a remote peer URL. (fig. 5 teaches the change notification is associated with a unique ID, log counter, hash (i.e. CRC or checksum), network identifier, module identifier, and type of change.)
In regards to claim 15 Carmel further teaches
wherein two or more entity synchronization engines are associated with two or more availability zones.  (fig. 15 teaches synchronization modules (engines) can be part of multiple sync networks (i.e. module 1 is part of network 1 and 2, and module 2 is part of network 1 and 3)
In regards to claim 16 Carmel further teaches
wherein an entity modification is classified by invoker (fig. 4-6 cover the where the modification is considered and insertion, modification, or deletion)
In regards to claim 17 Carmel further teaches
wherein an entity modification is classified based at least in part on a checksum associated with a global entity.  (fig. 4-6 and steps 425, 525,and 625 all calculate a hash (a form of checksum) with respect to other versions of the data item (i.e. global entity).
In regards to claim 18 Carmel further teaches
wherein an entity modification corresponds to an entity create operation, an entity update operation, or an entity delete operation.  (fig. 4-6 cover the where the modification is considered and insertion (create), modification (update), or deletion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137